DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/US2016/052294 filed 16 September 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/220,202 filed 17 September 2015 under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements filed 19 October 2018 and 1 July 2021 have been considered, annotated, and signed and are submitted with this action. 

Response to Election/Restriction
Applicant’s election without traverse of Group I, claims 1-2, 4-5, 9, 15, 21, 23, 28, 31, 33, 35-36, 39, 42, and 48 drawn to methods for treating a FMR-1-inactivation-associated disorder in a subject is acknowledged. Applicant’s election of species (i) FMR-1-inactivation-associated disorder - fragile X syndrome; (ii) epigenetic modulator - histone methyltransferase inhibitor; (iii) type of epigenetic modulator - a nucleic acid, recited in claim 28 or selected from Table 2; and (iv) methods for identifying and/or diagnosing a subject having an FMR1-inactivation associated disorder (method of claim 35) is also acknowledged.
Examiner’s Response
As applicant elected a species in item ii) above of a histone methyltransferase inhibitor (claims 4 and 9), claims 5, 15, 19, 21, 23, 31, and 33 are withdrawn as drawn to unelected species. Claim 28, item ii) recites nucleic acid sequences selected from Table 2. Table 2 recites two species that correspond to a histone methyltransferase inhibitor selected from the group recited in claim 9, namely EZH2 and SUV39H1. Table 2 provides two SEQ ID NOs: 3 and 4 Species EZH2 and corresponding SEQ ID NO: 3 will be examined. All other species in Table 2 are drawn to unelected species and thereby withdrawn from consideration.
Status of the Claims
Claims 3, 6-8, 10-14, 16-18, 20, 22, 24-27, 29-30, 32, 34, 37-38, 40-41, 43-47, 49-87, 89-93, and 95-113 are cancelled. Claims 1-2, 4-5, 9, 15, 19, 21, 23, 28, 31, 33, 35-36, 39, 42, 48, 88, and 94 are pending. Claims 5, 15, 19, 21, 23, 31, 33, 39, 88, and 94 are withdrawn as drawn to unelected groups and/or species. Claims 1-2, 4, 9, 28, 35-36, 42, and 48 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 36, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 28 recites in item ii) “the nucleic acid is an interfering nucleic acid comprising a sequence as set forth in Table 2.” MPEP 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex  Thus, the claim is indefinite with respect to reciting “Table 2.”
Claim 36 recites in lines 1-2 the limitation "wherein the transcriptionally inactive FMR1 gene is epigenetically silenced”.  There is insufficient antecedent basis for “the transcriptionally inactive FMR1 gene” (emphasis added) in the claim.
Claim 42 recites “optionally” followed by further possible limitations.  The use of “optionally” fails to point out what is included or excluded by the claim language. The claims are thus indefinite in respect to the scope of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Although drawn to a statutory class of invention, namely, a method or process (with regard to step 1: yes), claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea or mental process, namely, identifying a subject, and also to a law of nature or a natural phenomenon, namely, the correlation of a disease with an inactivated gene, without significantly more (with regard to step 2A, prong 1: yes). The claim(s) recite(s) “the method of claim 1 wherein the subject is identified as having a FMR1-inactivation-associated disorder based upon the presence of a transcriptionally inactive FMR1 gene. This judicial exception is not integrated into a practical application because the claim does not require any additional activity or method steps following the mental activity of identifying a subject (in regard to step 2A, prong 2: no). Furthermore, the claim does not include additional elements comprising something substantially or significantly more than a natural law or a natural phenomenon of the correlation of a gene’s activity and an associated disorder or no).
Thus, claim 35 has not been integrated into a practical application, nor is it significantly more or markedly different from a natural law or natural phenomenon, as explained above. Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (in regard to step 2B: no).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

LYONS
Claim 1-2, 35-36, 42, and 48 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being clearly anticipated by LYONS (WO2005009349A2; Publ. 2 February 2005).
LYONS provides compositions and methods for treating or preventing neurological disorders associated with aberrant silencing of gene expression by reestablishing the gene 
LYONS teaches that it is recognized that mutation of the FMR1 gene results in fragile X mental retardation and that the most common FMR1 mutation is expansion of a CGG repeat tract at the 5' end of FMR1, which leads to cytosine methylation and transcriptional silencing [0039] and [0077]. LYONS teaches that methylation of cytosine residues in DNA and removal of acetyl groups from histones are the two primary mechanisms for gene silencing. Due to methylation and/or histone deacetylation of neurotransmission-related genes, expression of these genes is suppressed or completely silenced; yet, expression of these genes is required for normal neuronal functions and neurotransmission. Inactivity of these genes in the effected cells can lead to neurodegeneration, which eventually results in diseases or conditions such as those disclosed: For example, for fragile X syndrome, hypermethylation of the DNA at the FMR-1 locus is responsible for variable phenotypic expression of the fragile X syndrome [0056]. Both DNA methylation and histone deacetylation have been associated with transcriptional inactivity [0077] and therefore embodiments allow that the therapeutic agents (epigenetic modulators) can be administered as compositions that comprise either type of inhibitor or both types of inhibitors [0084]. Thus administration of the DNA methylation inhibitor results in 
Likewise, LYONS teaches administration of an epigenetic modulator that is an inhibitor of HDAC (for example, benzamides or TSA [007]-[008]; see Example 4 [0106]-[0107]). LYONS teaches that the cellular methyl cytosine-binding protein MeCP2 binds to histone deacetylases and represses transcription in vivo, suggesting that MeCP2 recruits histone deacetylases to methylated DNA, resulting in histone deacetylation, chromatin condensation and transcriptional silencing [0077] and further notes that the 5' end of FMR1 is associated with acetylated histones H3 and H4 in cells from normal individuals, but acetylation is reduced in cells from fragile X patients. Thus, inhibition of deacetylation by using an HDAC inhibitor should synergistically inhibit aberrant transcriptional repression exerted by mutant FMR1 protein, thereby preventing the onset of the symptoms of fragile X syndrome or thwarting the progression of the disease [0077].
Thus, before the filing date of the instant application, LYONS clearly anticipates a method for treating a FMR1-inactivation-associated disorder in a subject in need thereof, wherein the method comprises: administering to the subject a therapeutically effective amount of an epigenetic modulator of FMR1, wherein the epigenetic modulator reactivates FMR1 in the subject (instant claim 1) and wherein the FMR1-inactivation-associated disorder is fragile X syndrome (FXS) (instant claim 2).
In regard to the further limitation of claims 35 and 36, LYONS teaches that a CpG island, located upstream of the CGG repeat region, is methylated when the number of CGG repeats is 
In regard to the further limitation of claim 42, LYONS teaches that the epigenetic modulator that is an inhibitor of DNA methylation (e.g. ; Fig 1) can be administered to the eye (i.e. intraocularly or to the CNS (i.e. intrathecally) (LYONS, claim 5).
In regard to the further limitation of claim 48, although not explicitly stated as “contacting a cell” with an effective amount of an epigenetic modulator, the activity of the inhibitor of DNA methylation (or the inhibitor of HDAC) is active in the interior of cells, and therefore, axiomatically the inhibitors must come into contact with the cell to have their therapeutic effect of reactivating the epigenetically silenced FMR1 gene in the cell. Thus LYONS clearly anticipates the limitations of the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

BRADNER—Varela—Kumari
Claims 1-2, 4, 9, 28, 35-36, 42, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over BRADNER (US20180297993; effective filing date 6 November 2014), Varela (Varela MA, et al. Neurotherapeutics. 2013 Oct;10(4):621-31) and Kumari (Kumari D, et al. Human Molecular Genetics. 2014 Dec 15;23(24):6575-83).
BRADNER discloses inhibitors of histone methyltransferases (HMTs; e.g., enhancer of zeste homolog 1 (EZH1) and enhancer of zeste homolog 2 (EZH2)) useful in treating and/or preventing a broad range of diseases (see, for example, Abstract, [0005], [0434], and provisional [0004]), including fragile X syndrome (FXS) ([00103] and provisional [0095]} and provides methods of treating a disease in a subject in need thereof, the methods comprising administering to the subject a therapeutically effective amount of a compound or pharmaceutical composition described within the disclosure, such as inhibitors of HMT (see for example, [0023] and provisional [0017]). BRADNER also provides methods of modulating (e.g., 
Thus, BRADNER provides a method for treating FXS by administering a therapeutically effective amount of an HMT inhibitor (also known as KMT for histone lysine methyltransferases) to a subject in need thereof.
BRADNER is not explicit in describing the mechanisms or rationale for the effect of the inhibitors of HMT/KMTs in regard to the specific gene locus identified with FXS, namely FMR1. 
Varela is directed to epigenetic mechanisms in brain function, disease, and prospects for therapy (Title) and teaches that methylation of cytosine to 5-methylcytosine, principally at CpG dinucleotides, is generally associated with inactive transcription and that aberrant methylation is linked to diseases affecting the CNS (p. 622, “Methylation” ¶1). Varela teaches that hypermethylation of CGG repeats in the 5’ UTR of the FMR1 gene causes gene silencing and is causally linked to FXS (p. 622, “Methylation” ¶1). Thus, Varela associates an FMR1-inactivation (silencing) disorder as FXS.
Kumari teaches (Abstract and Introduction, p. 1) that the FMR1 gene is subject to repeat mediated-gene silencing when the CGG-repeat tract in the 5′ UTR exceeds 200 repeat units and results in FXS (Abstract). Kumari teaches that a DNA demethylating agent 5-azadeoxycytidine (AZA) or a SIRT1 inhibitor (e.g. splitomicin) reactivates the silenced FMR1 allele and that the level of H3K27me3 increases and decreases in parallel with the FMR1 mRNA level (i.e. the gene transcription activity) (Abstract, and for example ¶1 p. 2). The reactivation is transient (p. 2 ¶1). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art, before the filing date of the instant application, to combine the teachings of BRADNER, Varela, and Kumari to develop a method of treating a FMR1-inactivation-assocciated disorder (namely, FXS taught by BRADNER, Varela, and Kumari; instant claim 2) in a subject in need thereof comprising administering a therapeutically effect amount (BRADNER, {0023], [0027]) of an epigenetic modulator of FMR1, wherein the epigenetic modulator (e.g. AZA or splitomicin, as per Kumari) reactivates FMR1 in the subject. A practitioner would be have a reasonable expectation of success in combining the teachings of BRADNER, Varela, and Kumari to apply a method for treating a FMR1-inactivation-associated disorder in a subject in need thereof, the method comprising: administering to the subject a therapeutically effective amount of an epigenetic modulator (either an inhibitor of DNA methylation, AZA, or an inhibitor of histone deacetylation [HDAC] such as splitomicin, taught by Kumari; see Abstract and Introduction, p. 1, or an inhibitor of an HMT, such as EZH2 taught by BRADNER and Kumari) of FMR1, wherein the epigenetic modulator reactivates FMR1 in the subject, as Kumari (and BRADNER) obviate these applications and expected results. Thus the teachings of the cited prior art obviate the invention of instant claims 1 and 2, before the filing date of the instant application. (See also, Prior Art Made of Record, below.)
In regard to the further limitations of claim 4, Kumari and Varela teach epigenetic modulators that inhibit DNA methylation (e.g. AZA as per Kumari, and, as per Varela, Table 1, p. 625: MECP2, DNMT3A and DNMT3B) and BRADNER and Varela teaches inhibitors of histone methylation (BRADNER, whole document, and Varela, Table 1 p. 625, EZH2).
In regard to the further limitations of claim 9, BRADNER (for example, Abstract, [0005], [0434]), Varela (e.g. Table 1), and Kumari (Abstract and p. 7 ¶2) teach or suggest embodiments where the HMT is EZH2. Kumari demonstrates the state of the art known to a practitioner of the art, before the filing date of the instant application, of the models and underlying mechanisms involving the links between histone methylation at particular residues (such as H3K9 and H3K27) and DNA methylation in silencing FMR1 alleles associated with FXS and thus reveals the complementary roles of inhibitors of DNA methylation or HDAC in reactivating transcriptional activity (Abstract and whole document). Kumari further provides the motivation for targeting EZH2, a HMT/KMT, in FXS with an inhibitor in order to block EZH2/PRC2 activity and the re-silencing of the AZA- or splitomicin-reactivated FMR1 gene.  Provided the implication that FMR1 mRNA generated from the reactivated alleles acts in cis to repress its own transcription via the recruitment of PcG to the FMR1 locus, inhibiting components of the PcG complex such as EZH2, would be expected to prevent the activity of the PcG complex, and thus block re-silencing of the FMR1 gene, and thus prolong reactivation of the FMR1 gene following AZA drug treatment. 
In regard to the further limitations of claim 28 (i), Varela depicts how microRNAs (miRNAs) can regulate the expression of epigenetic modifiers (i.e. genes such as H3K27 histone lysine methyltransferase EZH2) by post-transcriptional gene silencing (see also, final sentence p. small interfering RNA (siRNA), a double stranded RNA (dsRNA), molecules are known to silence gene expression at the post-transcriptional level in a process called RNA interference (RNAi) which utilizes the host cell miRNA processing machinery and can also induce transcriptional gene silencing (TGS) by an epigenetic mechanism in human cells (col 1 p. 626, ¶3-5 “Gene-Specific Epigenetic Therapy”). 
In regard to the further limitations of claims 35 and 36, Varela teaches that FXS is caused by the methylation of CGG repeats in the 5′ UTR of the FMR1 gene which causes gene silencing and local chromatin reorganization into a chromosomal fragile site visible in the karyotype (“Methylation” ¶1 p. 622) and Kumari teaches FMR1 genes comprising one or more of four identified repressive chromatin marks known to be associated with the silenced FMR1 gene, H3K9me2, H3K9me3, H4K20me3 and H3K27me3a method wherein the transcriptionally inactive FMR1 gene is epigenetically silenced or comprises at least one epigenetic mark associated with a silenced FMR1 gene (see, for example, p. 2 ¶2 – p.5 ¶2).
In regard to the further limitations of claim 42, BRADNER teaches administration of a therapeutically effective amount of HMTs to the CNS (i.e. an intrathecal route) and to the eye [00298].
In regard to the further limitations of claim 48, BRADNER teaches methods of modulating (e.g., down-regulating or up-regulating) the expression of a gene in a cell, the methods comprising contacting the cell with an effective amount of a compound or pharmaceutical composition described within (i.e. an inhibitor of HMT EZH2, for example see, 
BRADNER—Varela—Kumari—Fillmore
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over BRADNER (US2018029799), Varela (2013) and Kumari (2014), herein BRADNER—Varela—Kumari,  as applied to claim 1 above and further in view of Fillmore (Fillmore CM, et al. Nature. 2015 Apr;520(7546):239-42).
In regard to claim 1, BRADNER—Varela—Kumari teach a method of treating a FMR1-inactivation-assocciated disorder in a subject in need thereof comprising administering a therapeutically effect amount of an epigenetic modulator of FMR1, wherein the epigenetic modulator reactivates FMR1 in the subject.
In regard to claim 28 (i) and (ii), drawn to an shRNA specific to EZH2, although Varela teaches miRNA, siRNA, and dsRNA specific for EZH2, neither BRADNER, nor Varela, nor Kumari teaches an shRNA nor more specifically, an shRNA that comprises SEQ ID NO: 3.
Fillmore is directed to epigenetic target histone methyltransferase EZH2 inhibition in the context of the polycomb repressive complex 2 (PRC2) as EZH2/PRC2 is well known to tri-methylate histoneH3at lysine 27 (H3K27me3) and elicit gene silencing. Fillmore teaches, in regard to the further limitations of claim 28 (i) and (ii), EZH2-specific shRNAs that are capable of inhibiting EZH2 expression. In regard to instant SEQ ID NOs: 3, Fillmore teaches that shRNAs specific to EZH2, including an EZH2 3’UTR shRNA, stably knocked down EZH2 expression; Western blot confirmed that EZH2 protein and catalytic mark, H3K27me3, were decreased in each transduced cell line and could be rescued by EZH2 expression from a second lentivirus 
     Alignment: Qy = instant SEQ ID NO: 3;  Db = EZH2 3’ UTR shRNA, Fillmore, p. 243 ¶2. 
    PNG
    media_image1.png
    445
    876
    media_image1.png
    Greyscale

Thus, Fillmore demonstrates that the practitioner knows how to design and implement EZH2-specific shRNAs in order to inhibit EZH2 expression and/or activity and explicitly teaches an EZH2-shRNA that comprises SEQ ID NO: 3.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to substitute one inhibitory molecule (shRNA) for another molecule (miRNA, siRNA, or dsRNA) according to known methodologies in order to inhibit EZH2 histone methyltransferase activity. A practitioner would have a reasonable expectation of success in substituting Fillmore’s EZH2-specific shRNA(s) for Varela’s EZH2-specific miRNA or siRNA in order to produce an expected outcome, namely to knock down expression of EZH2 as demonstrated by Fillmore. 


Prior Art Made of Record
Coffee (Coffee B, et al. Am J Hum Genet. 2002;71(4):923-932) teaches that Fragile X mental retardation is caused by mutation of the FMR1 gene and that of the cases of fragile X, >95% are due to the expansion of a CGG triplet repeat tract located at the 5’ end of FMR1, wherein in patients with fragile X, the CGG repeat tract expands to >200 CGG repeats (from a range of 6-54 in unaffected individuals) and can be as large as 1,000 repeats (Kremer et al. 1991; Verkerk et al. 1991). This CGG expansion triggers methylation of cytosines in the CGG repeat tract and in the flanking sequence, including the FMR1 gene promoter, resulting in the silencing of FMR1 transcription (Pieretti et al. 1991; Sutcliffe et al. 1992; Hornstra et al. 1993). Treatment of fragile X cells with the DNA methylation inhibitor 5’-aza-2’-deoxycytidine results in the loss of methylation at expanded FMR1 DNA and reactivates transcription of the gene (Chiurazzi et al. 1998, 1999; Coffee et al. 1999). (See “Introduction” ¶1, p. 923; and p. 927 col. 2 ¶2.) Coffee also points to a significance of H3K9 methylation at FMR1 in FXS. And perhaps more importantly, Coffee teaches a link between H3K9 methylation and DNA methylation (col. 2 ¶3, p. 930) and a role for HMTs (such as SUV39H1) at expanded FMR1 alleles (i.e. the alleles associated with FXS) (col 1 ¶4 and col 2 ¶3, p. 930). 
Yandim (Yandim C, et al. Journal of Neurochemistry. 2013 Aug;126:21-42) teaches that H3K27 methylation has been tightly linked to PCR2 (and thus EZH2) (col. 1 p. 31 ¶2) and that other histone lysine methyltransferases (e.g. SETDB1, EZH2/PRC2) as well as histone deacetylases would be of interest in understanding the process of heterochromatization. 
AMIGORENA (US20150038496A1; Publ. 5 February 2015; cited in IDS filed 19 October 2018 and in ISR filed in IFW on 16 March 2018) discloses the effect of targeting (inhibiting or silencing) the RITS-associated component SUV39H1 in reactivating genes silenced by SUV39H1 histone methyltransferase (HMT) activity (i.e. H3K9me3). AMIGORENA discloses inhibitors of expression based on anti-sense oligonucleotides, including anti-sense RNA molecules and anti-sense DNA molecules which would act to directly block the translation of H3K9-histone methyltransferase SUV39H1 mRNA by binding thereto and thus preventing protein translation or increasing mRNA degradation, thus decreasing the level of H3K9-.

Conclusion
Claims 1-2, 4, 9, 28, 35-36, 42, are rejected.  No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633